DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-51 allowed as a result of two Terminal Disclaimers filed on April 07, 2021.
The closest relevant art is Coulonvaux (6,039,778) wherein Coulonvaux teaches an air cleaner assembly (500 in Fig. 17) comprising a housing including a housing body (504) and removable cover (503) that together define an interior volume for holding a filter cartridge, the removable cover (503) being rotatable with respect to the housing body (504) along a plane of rotation, a first lug (510 in Fig. 17, col. 22, lines 15-17, see also Figs. 17 & 18) located on the housing body (504) having a first engagement surface (see 560 in Fig. 18), a second lug (537 in Fig. 20, col. 26, lines 63-66, see also Fig. 21) located on the cover (503) having a second engagement surface (609 in Fig. 23), and a lock mechanism (600 in Fig. 25) disposed on the cover (503) including a lock member (601) axially movable between a locked position (see Fig. 25) and an unlocked position (see Fig. 26, col. 27, line 55 through col. 28, line 2), wherein the cover (503) is positionable between a secured position and unsecured position, such that in the secured position (see Fig. 24), the first engagement surface (582 in Fig. 24) of the first lug (510) being in overlapping contact with the second ramped engagement surface (609) of the second lug (537) to provide resistance to the cover (503) from being rotated in a first direction along the plane of rotation, wherein the lock member (600) extends alongside a portion of the first lug (510) to provide resistance to the cover (503) from being rotated in a second direction opposite the first direction, and in the unsecured position (see Fig. 22), the lock member (601) is removed from being alongside the first lug (510) such that the cover (503) can be rotated in the second direction. (see also col. 27, line 41 through col. 28, line 2).  Coulonvaux teaches the first lug (510 in Fig. 17) is one of a first plurality of lugs located on the housing body (504) and each of the first plurality of lugs (510) having a first engagement surface (see Fig. 17), and the second lug (537 in Fig. 20) is one of the second plurality of lugs (537) located on the cover (503), each of the second plurality of lugs (537) having a second engagement surface (609).  Coulonvaux teaches each of the first plurality of lugs (510) includes a guide surface (580 in Fig. 23) disposed at a first angle that is oblique to the plane of rotation of the cover (503), the guide surface (580) being for guiding the lock member (601) towards a first side of one of the first plurality of lugs (510) (see Figs. 22-24).  Coulonvaux teaches each of the first plurality of lugs (510) includes a guide member extending from a guide surface (582 in Fig. 22) and the guide member (581) contraining the movement of the lock member (601) along the guide surface (582).  Coulonvaux further teaches the lock mechanism (600) includes a main body to which the lock member (601) is secured, the cover (503) including a sidewall configured as a parking location for the lock member (601) that frictionally retains the lock mechanism (600) in the unlocked position, each of the first plurality of lugs (510) includes a recessed portion (582) and wherein the lock member (601) includes a nose portion (591 in Fig. 25) that snaps into the recessed portion when the lock mechanism (600) is moved to the locked position (see Fig. 25).  Coulonvaux teaches a lock mechanism (600) for a filter cartridge assembly having a housing body (504) and a removable cover (503) comprising a lock member (601) connected to a handle portion configured to engage with the engagement surface of the housing body and being movable between an unlocked position (see Fig. 26) and a locked position (see Fig. 25).
Claims 32-51 of this instant patent application differ from the disclosure of Coulonvaux in that in the secured position, the first engagement surface of the first projection is in overlapping contact with the second engagement surface of the second projection to provide resistance to the cover from being rotated in a first direction along the plane of rotation, wherein the lock member engages with a portion of the housing body to provide resistance to the cover from being rotated in a second direction opposite the first direction, and in the unsecured position, the lock member is removed from being alongside the first projection such that the cover can be rotated in the second direction.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        April 12, 2021